Exhibit 10.1

 

MUTUAL TERMINATION AGREEMENT

 

This Mutual Termination Agreement (this “Agreement”), dated as of January 15,
2008 (the “Termination Date”), is made by and between EQUITABLE RESOURCES, INC.,
a Pennsylvania corporation (“Equitable”), and DOMINION RESOURCES, INC., a
Virginia corporation (“Dominion”).

 

WITNESSETH:

 

WHEREAS, Equitable and Dominion (as successor by merger to Consolidated Natural
Gas Company) are parties to that certain Stock Purchase Agreement, dated as of
March 1, 2006, as amended (the “SPA”); and

 

WHEREAS, the Parties desire to terminate the SPA and abandon the transactions
contemplated therein, pursuant to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions
and agreements contained herein, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.               Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the SPA.

 

2.               Pursuant to Section 9.1(a) of the SPA, the Parties hereby elect
to terminate the SPA, effective as of the Termination Date.

 

3.               In accordance with Section 9.2(b) of the SPA, the
Confidentiality Agreement shall survive in its entirety the termination of the
SPA until the earlier of December 31, 2009 or the Pennsylvania Public Utility
Commission’s issuance of a final order in a proceeding for regulatory approval
of a subsequent sale of the Companies.  The Amended and Restated Confidentiality
Agreement between the Parties, dated July 26, 2006, as amended (the “Sensitive
Information Confidentiality Agreement”) also survives in its entirety the
termination of the SPA; provided that the reference to return or destruction
requirements of Section 2 thereof shall not be triggered until notice thereof is
provided by Dominion.  Dominion agrees not to demand return or destruction
pursuant to the foregoing agreements during the pendancy of the matters known as
(a) Federal Trade Commission v. Equitable Resources, Inc. et al. before the
United States Court of Appeals for the Third Circuit, Case No. 07-2499, and all
appeals thereof and (b) In the Matter of: Equitable Resources, Inc. et al before
the Federal Trade Commission, Docket No. 9322 (collectively, the “FTC
Litigation”).  Equitable shall take commercially reasonable measures to
sequester any and all materials subject to the confidentiality obligations of
the Confidentiality Agreement and the Sensitive Confidentiality Agreement, and
shall access such materials solely as required in connection with the FTC
Litigation and for no other purpose.

 

 

 

--------------------------------------------------------------------------------


 

 

4.               Each Party hereby releases the other Party and its trustees,
directors, officers, employees, agents and Affiliates from each and all of their
obligations and any claims and demands, in each case arising out of or in
connection with the SPA, except with respect to (a) the Confidentiality
Agreement; (b) the Sensitive Information Confidentiality Agreement; (c) claims
of fraud; and (d) this Mutual Termination Agreement.  UNDER NO CIRCUMSTANCES
SHALL EITHER PARTY, OR ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS,
BE RESPONSIBLE FOR ANY INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL OR CONSEQUENTIAL
DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES RELATED TO LOST BUSINESS, LOST
PROFITS, LOSS OF USE, AND LOSS OF DATA, OR FAILURE TO REALIZE SAVINGS OR
BENEFITS) ARISING UNDER THE SPA, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
LOSS.

 

[Remainder of this Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Equitable and Dominion have executed this Agreement
effective as of the date first written above.

 

EQUITABLE RESOURCES, INC.,

 

DOMINION RESOURCES, INC.

a Pennsylvania corporation

 

a Virginia corporation

 

 

 

 

By:

/s/Murry S. Gerber

 

By:

/s/Thomas N. Chewning

 

 

Name:

Murry S. Gerber

 

Name:

Thomas N. Chewning

 

Title:

Chairman and

 

Title:

Executive Vice President and

 

 

Chief Executive Officer

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------